DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Independent Claims 1-9, 11-29, and 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims are therefore subject to a 112(a) rejection and are thus not allowable, however examiner notes that the claims would be allowable otherwise. The prior art of record fails to explicitly teach having the ability to show “wherein the selection of changes to be implemented in parallel: attempts to maximize a number of changes to be published in parallel, and takes system performance into account when determining a sequence of changes to be implemented in parallel” in view of the rest of the limitations of claim 1 (also corresponding independent claims 11 and 21). The specification does not show sufficient detail to show possession (as per MPEP 2163) of how the “maximize a number of changes to be published in parallel” is being done and the corresponding processes/methods that allow the maximizing to happen. Paragraph 73 of the instant applications specification merely mentions the maximizing in a 

Response to Arguments
The arguments filed 12/21/2021 are persuasive however there's a 112(a) issue now. 

In the interest of compact prosecution Examiner suggests that applicant remove the newly added limitations to resolve the 112(a) concerns and to clarify aspects related to determining the priority and order of the changes to be implemented. Specifically paragraph [0072] of instant application’s specification appears to relate to the determining the order/priority and if Applicant were to clarify the different ways to determine the priority in relation to the details in paragraph [0072] then it would very likely overcome the previous prior art rejections and help push the application towards allowability. The examiner believes the process to which the application is determining the order/priority of the draft fragment corrections is where the avenue for allowability exist. Examiner is available at the number below, at Applicant's convenience, to discuss this idea or other possible avenues to overcome the previous art rejections.
Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARYAN D TOUGHIRY/Examiner, Art Unit 2165
/William B Partridge/Primary Examiner, Art Unit 2183